Exhibit 10.1

 

AMENDMENT NO. 2 TO ADVISORY AGREEMENT

 

This AMENDMENT NO. 2 TO ADVISORY AGREEMENT is made as of June 6, 2018 by and
among New York REIT, Inc., a Maryland corporation (together with its
subsidiaries, the “Company”), New York Recovery Operating Partnership, L.P., a
Delaware limited partnership (the “Operating Partnership”), and Winthrop REIT
Advisors LLC, a Delaware limited liability company (the “Service Provider”).

 

RECITALS

 

WHEREAS, the Company, the Operating Partnership and the Service Provider entered
into that certain Advisory Agreement, dated as of December 19, 2016, pursuant to
which the Company and the Operating Partnership appointed Service Provider to
(i) serve during the Interim Period as their exclusive advisor with respect to
the POL Matters and provide those services set forth in section 3(a) thereof,
and (ii) serve as their advisor from and after the Transition Date, to perform
the Services set forth therein in each case on the terms and subject to the
conditions set forth in the Advisory Agreement and subject to the supervision of
the Board (as amended by that certain Amendment No. 1 to Advisory Agreement,
made as of February 28, 2018, the “Advisory Agreement”);

 

WHEREAS, the Company intends to either transfer its assets to a liquidating
trust or covert into a liquidating entity (the “Conversion”); and

 

WHEREAS, pursuant to Section 23 of the Advisory Agreement, the Company, the
Operating Partnership and the Service Provider desire to make certain amendments
to the Advisory Agreement;

 

NOW, THEREFORE, in consideration of the promises made herein and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1.Capitalized Terms. Capitalized terms used herein but not specifically defined
herein shall have the meaning ascribed to such terms in the Advisory Agreement.

 

2.Cost of Assets. In determining the Cost of Assets for purposes of calculating
the Management Fee payable to Service Provider pursuant to Section 10(a)(i) of
the Advisory Agreement, the cost attributed to the Viceroy Hotel property,
located at 120 West 57th Street, New York, New York, shall, for each month from
and after April 2018, be based on the then-current book value of such property.

 



 

 

 

3.Post-Conversion Fees. From the Conversion until the termination of the
Advisory Agreement, the Company shall not pay the Asset Management Fee to
Service Provider and shall instead shall pay to Service Provider a monthly fee
(the “Post-Conversion Fee”) equal to $100,000 (prorated for any partial month)
as compensation for Services rendered by Service Provider and its Affiliates in
connection with the management of the Company’s Assets. Notwithstanding anything
in the Advisory Agreement to the contrary, including Sections 10(a), 10(b) and
10(d) of the Advisory Agreement, no fee or payment other than the
Post-Conversion Fee shall be paid to Service Provider or any of its Affiliates
by the Company or the Operating Partnership following the Conversion; provided
that if, following the Conversion, the principal executive and financial
officers of the liquidating entity are required to submit certifications
pursuant to Section 302 of the Sarbanes-Oxley Act of 2002, then the
Post-Conversion Fee shall be increased by an amount to be agreed between the
Service Provider and the Independent Directors.

 

4.Term of Agreement. Section 15 of the Advisory Agreement is hereby deleted in
its entirety and replaced with the following:

 

“TERM OF AGREEMENT. This Agreement shall continue in force until the earlier of
(i) the effective time of the Conversion and (ii) the date that is six (6)
months following the date hereof (the “Initial Term”) and thereafter shall renew
automatically for successive one month periods (each, an “Automatic Renewal
Term”) unless a majority of the Independent Directors or Service Provider elect
to terminate this Agreement in accordance with Section 16 hereof; provided,
however, that this Agreement shall terminate automatically at the effective time
of the dissolution of the Company in accordance with a Plan of Liquidation, if
the assets of the Company are not transferred to a liquidating trust and the
Company is not converted into a liquidating entity or, if the assets of the
Company are transferred to a liquidating trust (or the Company is converted into
a liquidating entity), the final disposition of the assets and liabilities
transferred by the liquidating trust or entity.”

 

5.Termination by the Parties. Section 16 of the Advisory Agreement is hereby
deleted in its entirety and replaced with the following:

 

“TERMINATION BY THE PARTIES. This Agreement may be terminated at the expiration
of the Initial Term or any Automatic Renewal Term by (x) a majority of the
Independent Directors, without Cause and without penalty, upon written Notice
forty-five (45) days’ prior to the end of such term or (y) Service Provider,
without Cause and without penalty, upon written Notice forty-five (45) days’
prior to the end of such term. Notwithstanding the foregoing, this Agreement
(a) shall terminate automatically upon a Change of Control, (b) may be
terminated upon fifteen (15) days’ written Notice by a majority of the
Independent Directors with Cause, and (c) may be terminated upon fifteen (15)
days’ written Notice by a majority of the Independent Directors if (i) the chief
executive officer of the Company resigns or is otherwise unavailable to serve as
chief executive officer of the Company for any reason and (ii) Service Provider
has not proposed a new chief executive officer who is ready, willing and able to
serve as chief executive officer and is acceptable to a majority of the
Independent Directors in the good faith exercise of their discretion. The
provisions of Sections 18 through 30 (inclusive) of this Agreement shall survive
any expiration or earlier termination of this Agreement.”

 



2

 

 

6.Compensation of Chief Executive Officer. From and after March 1, 2018, the
Company shall reimburse the Advisor for the compensation of Wendy Silverstein as
chief executive officer of the Company or otherwise, in such amounts as may be
agreed between the Advisor and the Company from time to time.



7.Effect of the Agreement. Except as modified by this Amendment No. 2, all of
the terms of the Advisory Agreement are hereby ratified and confirmed and shall
remain in full force and effect. This Amendment No. 2 shall be construed as one
with the Advisory Agreement, and the Advisory Agreement shall, where context
requires, be read and construed so as to incorporate this Amendment No. 2.

 

8.General Provisions. The terms and provisions of Sections 22 through 30
(inclusive) of the Advisory Agreement are hereby incorporated by reference as if
set forth herein in their entirety and shall apply mutatis mutandis to this
Amendment No. 2.

 

 

[Signature Page Follows]

 



3

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 2 as of the
date first written above.

 



  NEW YORK REIT, INC.                     By: /s/ Randolph C. Read     Name:
Randolph C. Read     Title:   Chairman                           NEW YORK
RECOVERY OPERATING PARTNERSHIP, L.P.           By: New York REIT, Inc., its
general partner               By: /s/ Randolph C. Read     Name: Randolph C.
Read     Title:   Chairman                     WINTHROP REIT ADVISORS LLC      
              By: /s/ John Garilli     Name: John Garilli     Title:   President



 

 



[Signature Page to Amendment No. 2 to Agreement]



